Citation Nr: 9926098	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-30 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left 
hip fracture, evaluated 10 percent disabling prior to 
September 13, 1997.  

Entitlement to an increased rating for residuals of a left 
hip fracture, currently evaluated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from May 1973 to June 1977.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in April 1995 which denied an increased rating for 
the veteran's left hip disability, then evaluated 10 percent 
disabling.  A rating decision in November 1997, increased the 
rating to 20 percent disabling, effective from September 13, 
1997.  



FINDINGS OF FACT

1.  Residuals of a left hip fracture were manifested by 
minimal limitation of range of motion and painful motion, 
commensurate with not more than slight overall disability, 
prior to September 12, 1997.  

2.  Residuals of a left hip fracture were manifested by 
minimal limitation of range of motion and greater painful 
motion, commensurate with not more than moderate overall 
disability, beginning September 12, 1997.  


CONCLUSIONS OF LAW

1.  Residuals of a left hip disability were not more than 
10 percent disabling prior to September 12, 1997.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, and Code 5255 (1998).  

2.  Residuals of a left hip disability are not more than 
20 percent disabling, beginning September 12, 1997.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, and Code 5255



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record indicates that the veteran sustained an avulsion 
fracture of his left greater trochanter in an automobile 
accident in 1975 during service.  He continued to have hip 
pain and developed trochanteric bursitis that required 
steroid injections.  X-rays in 1976 showed nonunion of the 
fracture and he underwent surgical resection of the non-
united fragment.  The veteran continued to have pain in the 
area and was unable to resume full duty.  He was discharged 
from service because of the left hip disability.  

A rating decision in September 1977 established service 
connection for the left hip disability, assigning a 
10 percent rating.  

On examination in 1985 for complaints of continued left hip 
pain, it was noted that left hip flexion was possible to 
110 degrees (120 degrees on the right); extension was 
accomplished to -20 degrees bilaterally, with abduction to 
35 degrees (40 degrees on the right), external rotation to 
40 degree bilaterally, and internal rotation to 5 degrees (10 
degrees on the right).  X-rays reportedly showed heterotopic 
ossification posterior to the greater trochanter.  The 
records indicate that a trial of a steroid injection at that 
time produced excellent relief for three days.  

Two months later, the veteran reported that the hip had not 
interfered with work, although it was quite painful at the 
end of the workday.  The examiner at that time recorded hip 
flexion to 100 degrees bilaterally and abduction to 
40 degrees bilaterally.  

On evaluation in August 1994, the veteran reported chronic 
left hip pain that was gradually getting worse.  The examiner 
noted that there was full range of motion, with hip pain on 
external rotation.  X-rays reportedly showed myositis 
ossificans and degenerative joint disease was diagnosed.  A 
trial of a nonsteroidal anti-inflammatory medication was 
ordered.  On follow-up in March 1995, it was noted that the 
medication had not been helpful.  A different medication was 
prescribed.  That examiner indicated that there was full 
range of motion of the hip without pain.  

The report of a psychologist in April 1995 reflects 
evaluation and counseling for biofeedback and relaxation 
therapy for control of back pain.  

On further evaluation in July 1995, the veteran described the 
hip pain as 1-2/10 and indicated that it occurred only with 
long road trips.  That examiner reported good range of motion 
of both hips; the left hip surgical scar was well healed.  
X-rays during that visit reportedly were normal and showed no 
heterotopic bone, no degenerative joint disease, no fracture, 
and no hardware.  No change in the treatment regimen was 
ordered.  

The veteran testified at a personal hearing before a hearing 
officer at the  RO in May 1996.  Regarding his hip, the 
veteran stated that he would start to feel pain on walking 
about 100 yards on a level surface and could stand for no 
more than 3-4 minutes before the hip started to hurt.  He 
reported that when riding a tractor for a long time at work 
he would get a cramp and have to straighten out his leg.  The 
veteran indicated that he had been unable to see a physician 
for his hip since he had started working the day shift.  

A VA compensation examination was conducted in September 
1997.  The examiner recorded the veteran's complaint of 
achiness and pain in the left hip most of the time which 
occasionally woke him at night.  The pain was aggravated by 
sex, movement, and mostly by climbing stairs.  On 
examination, there was approximately 90 degrees of left hip 
flexion (110 degrees on the right), 30-45 degrees of 
abduction (80 degrees on the right), and 30 degrees of 
extension (45 degrees on the right).  The veteran was able to 
squat, but leaned to the right on squatting.  The examiner 
noted minimal limping toward the left.  Reflexes could not be 
tested.  The examination was reportedly otherwise 
unrevealing.  On x-ray, amorphic heterotopic bone deposition 
was seen in the soft tissues above the greater trochanter on 
the left.  

Pursuant to the Board's June 1998 Remand, another VA 
compensation examination was conducted in September 1998.  
The veteran reported left hip pain that was present all the 
time and that was aggravated by movement, walking, 
intercourse, and climbing stairs.  He indicated that the pain 
was worse in the morning and slowly eased off during the day.  
He denied any weakness, but admitted that bending and 
stooping also aggravated the pain.  The veteran denied any 
limitation in range of motion.  On examination, there was a 
linear 4-inch surgical scar in the left upper gluteal area.  
Left hip flexion was possible to 115 degrees (125 degrees on 
the right), extension to 20 degrees bilaterally, abduction to 
35 degrees (40 degrees on the right), adduction to 40 degrees 
bilaterally, external rotation to 40 degrees bilaterally, and 
internal rotation to 5 degrees (10 degrees on the right); the 
examiner indicated that the noted limitations of motion were 
mostly secondary to pain, rather than physical limitation.  
Motor strength was 5/5 throughout, except for 5-/5 strength 
in left hip flexion, with slight apprehension on flexion.  
Reflexes were 1+ and symmetric throughout.  Coordination was 
intact.  The veteran was able to squat and to stand on his 
heels and toes without difficulty.  He was able to stand on 
one foot for more than 2 minutes; while standing on the left 
foot, he was slightly wobbly, but able to maintain his 
posture.  X-rays during that examination again showed some 
heterotopic bone deposition in the soft tissue above the 
greater trochanter that was not considered clinically 
significant.  The examiner's impression was of persistent 
muscle discomfort and pain with very little limitation of 
range of motion of the left hip.  The examiner attributed the 
pain as most likely due to degenerative changes in the left 
hip.  He indicated that there was very little difference 
between his examination of the veteran in 1985 and the 
current examination.  


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  

In a decision of the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet.App. 202 
(1995), it was noted that 38 C.F.R. § 4.40 requires that 
rating of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled. 38 C.F.R. §§ 4.45, 4.59.  In 
DeLuca the Court emphasized that a VA rating examination must 
adequately portray functional loss due to pain.  

Limitation of extension of the thigh to 5 degrees is to be 
evaluated 10 percent disabling.  Code 5251.  

Limitation of flexion of the thigh to 10 degrees is rated 
40 percent disabling.  If flexion is limited to 20 degrees, a 
30 percent evaluation is appropriate.  For flexion limited to 
30 degrees, a 20 percent rating is warranted.  A 10 percent 
evaluation is for assignment for flexion limited to 45 
degrees.  Code 5252.  

Limitation of abduction of the thigh, with motion lost beyond 
10 degrees, warrants a 20 percent rating.  When adduction is 
limited, with inability to cross the legs, a 10 percent 
evaluation is appropriate.  A 10 percent rating is to be 
assigned for limitation of rotation of the thigh, with 
inability to toe-out the affected leg more than 15 degrees.  
Code 5253.  

For fracture of the shaft or anatomical neck of the femur, 
with nonunion and loose motion, an 80 percent rating is 
warranted.  With nonunion without loose motion, with weight 
bearing preserved with the aid of a brace, a 60 percent 
evaluation is appropriate.   A 60 percent rating is also for 
assignment for fracture of the surgical neck of the femur, 
with false joint.  Malunion of the femur, with marked knee or 
hip disability, warrants a 30 percent rating; with moderate 
knee or hip disability, a 20 percent evaluation is to be 
assigned; with slight knee or hip disability, a 10 percent 
rating is warranted.  Code 5255.  


Prior to September 13, 1997

It is clear that the veteran's primary complaint regarding 
this disability since service has been left hip pain.  No 
examiner has reported more than minimal limitation of left 
hip motion in any axis.  Although steroid injections into the 
hip were tried in 1985 to alleviate the veteran's pain, he 
reported at that time that the pain did not interfere with 
work, but that the hip became painful by the end of the 
workday.  At his personal hearing in May 1996, he described 
the hip pain as coming on after walking about 100 yards or 
standing for several minutes.  

Considering the functional impairment due to the veteran's 
left hip prior to September 1997, the Board finds that the 
criteria for a compensable evaluation based strictly on 
limitation of motion (Codes 5251, 5252, and 5253) were not 
met; there simply was no significant limitation of motion.  
However, with consideration of the veteran's reported pain on 
external rotation in August 1994, a 10 percent rating and no 
more under Code 5253 was warranted.  Code 5255 does not seem 
to be applicable, since there is no current evidence of 
nonunion or malunion of the 1975 fracture.  The Board notes 
that the RO apparently chose to rate the hip disability as 
10 percent disabling under Code 5255 on the basis of 
"slight" hip disability.  Importantly, the veteran did not 
report significant interference with work due to the hip 
disability.  

However, considering all of the potentially applicable 
diagnostic codes, as well as the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, the Board finds that the criteria 
for an evaluation greater than 10 percent were not met under 
any diagnostic code prior to September 12, 1997.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against a higher rating for the left hip 
disability during that time period.  

Subsequent to September 12, 1997

Effective September 12, 1997, the RO increased the rating for 
the veteran's left hip disability to 20 percent disabling.  
The RO continued to rate the disability under Code 5255, 
apparently on the basis that the September 1997 examination 
showed that the findings reflected "moderate" hip 
disability, beginning with that examination.  

The clinical findings noted on the September 1997 and 
September 1998 VA compensation examinations do not reflect 
limitation of motion indicative of impairment warranting a 
compensable evaluation under Codes 5251-5253.  Neither do 
they show nonunion of the 1975 fracture, with loose motion or 
requiring a brace, a false joint, or marked hip disability.  
Importantly, the only difference noted on those examinations 
compared to prior examinations is a greater amount of hip 
pain reported by the veteran, especially on prolonged use of 
the hip joint, as in walking.  The clinical examination, 
specifically as noted by the 1998 examiner, remained 
essentially the same as it had been in 1985.  

The Board finds that the functional impairment due to the 
veteran's left hip disability, as described by the 1997 and 
1998 examiners, but noting the veteran's complaint of 
increased hip pain, and considering the provisions of 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, is commensurate with not 
more than "moderate" overall disability, as contemplated by 
a 20 percent rating under Code 5255.  

The Board has considered the principle of "reasonable 
doubt," but finds that the preponderance of the evidence is 
against the claim for a higher rating for the veteran's left 
hip disability.  Therefore, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable.  


ORDER

An rating greater than 10 percent disabling for residuals of 
a left hip fracture prior to September 12, 1997, is denied.  

An increased rating for residuals of a left hip fracture, 
currently evaluated 20 percent disabling, is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

